MEMORANDUM **
Irma Yolanda Figueroa-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen exclusion proceedings based on ineffective assistance of current counsel. We dismiss the petition for review.
We lack jurisdiction to consider Figueroa-Garcia’s challenge to the BIA’s decision not to invoke its sua sponte reopening authority. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). We also lack jurisdiction to consider Figueroa-Garcia’s equitable tolling claim because she failed to exhaust the claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.